DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

21. (Currently Amended) A method according to claim 1,
wherein the equalizing the frequency response of the first microphone based on the frequency response of the second microphone comprises determining at least one time period during which the frequency responses of the first and second microphones are configured to be aligned.

Allowable Subject Matter
Claims 1-3, 5-11, and 13-21 are allowed.
The closest prior arts neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Yen et al. (US PGPUB #2017/0078790) in view of a closest prior art Ramakrishnan et al. (US PGPUB #2009/0238377) teaches a method comprising:
analyzing respective signals captured by a first and a second microphone that are at different locations relative to a sound source and/or are different types of microphones;
determining one or more quality measures based on the analyzing;
determining frequency responses of the signals captured by the first and second microphones when the one or more quality measures satisfy a predefined condition;
determining a difference between the frequency responses of the signals captured by the first and second microphones.

Yen et al. (US PGPUB #2017/0078790) teaches a method comprising:
analyzing respective signals captured by a first and a second microphone;
determining one or more quality measures based on the analyzing;
determining frequency responses of the signals captured by the first and second microphones when the one or more quality measures satisfy a predefined condition;
determining a difference between the frequency responses of the signals captured by the first and second microphones.

Ramakrishnan et al. (US PGPUB #2009/0238377) teaches a method comprising:
respective signals captured by a first and a second microphone that are at different locations relative to a sound source and/or are different types of microphones (Ramakrishnan ¶0008: a mechanism that exploits signals recorded by multiple microphones to improve the voice quality of a mobile communication system, where some of the microphones are located on different devices, other than the Mobile Communication Device [MCD]. For example, one device can be the MCD and the other device can be a wireless device that communicates to the MCD. Using different types of Microphones can be a design choice; i.e., a cardioid/electret condenser microphone on the MCD and a lavalier microphone on the wireless device).

But, Yen et al. in view of Ramakrishnan et al. fails to teach a method comprising:
processing the signal captured by the first microphone relative to the signal captured by the second microphone based upon the difference, wherein processing the signal comprises equalizing the frequency response of the first microphone based on the frequency response of the second microphone.

These limitations, in combination with the remaining limitations of independent Claims 1, 9, and 17 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651